Title: From Benjamin Franklin to David Williams, 21 February 1774
From: Franklin, Benjamin
To: Williams, David


This letter and Franklin’s brief note below, May 9, are to the best of our knowledge his only correspondence while in England with a man who later claimed to have played a brief but significant role in his life there. The Rev. David Williams (1738–1816) was a Welsh dissenting clergyman who established a school in Chelsea in 1772. He had by then abandoned Christianity for deism, and the next year he published a volume of essays to propound the idea of a liturgy acceptable to men of all religions. According to his autobiography, which he wrote late in life and of which only a fragment survives, Franklin bought a number of copies and procured, through Major Richard Dawson, an introduction to the author. Out of this meeting and the interest of other free-thinking friends grew the Club of Thirteen, which worked on the preparation of a philosophers’ liturgy. At some time after the scene at the Cockpit, the autobiography continued, Franklin was in such trouble that he fled with a trunk of papers to Williams’ house in Chelsea, and there rode out the storm.
  
Franklin, keenly interested as he was in liturgical revision, belonged to the Club of Thirteen. But the story of his flight to Chelsea leaves us skeptical. We have found no contemporary support for it, or any record of a political storm that endangered his safety, and he was not the man to flee from mere rumors of storm. Williams provided circumstantial details, it is true, but only as an old man; and the uncorroborated recollections of the old are shaky evidence.
 
Dear Sir,
Cravenstreet, Feb. 21. 1774
I cannot express the Sense I have of the generous Friendship you and Mr. Knott are so good as to honour me with on so short an Acquaintance. I do purpose to write a Vindication of my self, and have made some Progress in it; but as there are Circumstances which will prevent its being speedily published, my Friends, who hear the general Discourse of the Town, can best judge of the present Utility of such a Pamphlet with such a Collection as Mr. K. kindly proposes. If it is to be done, I should like to see the Papers when got together, that I may add a few Notes. I suppose a considerable Number would sell to be sent to America. I am told there are some Papers, (three or four) on the same Subject in the Gazetteer, that are pretty good, under the Signature of Auditor: Mr. K. does not mention these; perhaps he has not seen them. I inclose the Remarks and Resolutions of the Provincial Council (on the Letters) which I think are strong, clear and decent: Please to communicate them to Mr. Knott: They may make a Part of the Collection. There are a few small Pieces of mine, printed sometime since, which I will endeavour to collect and send you, that you and Mr. K. may judge whether they will be proper to insert in it. If any Strictures on the Speech occur to you that have escap’d the Bostonian and others, they would make a valuable Addition. As to the Remarks on the Letters, I would immediately write an Answer to them, being perhaps best acquaintd with the Facts and the Ideas of the New England People. I should wish you to take care of the Impression: but how can I think of giving you that Trouble! With great and sincere Esteem, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
Revd Mr Williams.
